DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive. 
Regarding the 112 rejections, applicant’s amendments do not overcome these rejections; see detailed explanation below. 
Regarding the prior art rejections, applicant’s amendments do not overcome the previous 103 rejection.  The current 103 rejection includes alterative combinations, specifically Fuller in view of Altshuler and/or Fuller in view of Diao.  Each alternative rejection will be addressed separately. Furthermore, applicant is reminded that “one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references”; MPEP 2145.
Regarding the Fuller/Altshuler rejection, the examiner agrees that no single reference explicitly teaches the claimed configuration of optical fibers, however when considering the combination, as a whole, the examiner contends that such a configuration/arrangement is obvious.  First, it is abundantly clear that Fuller teaches a first optical fiber (22) extending through the lumen of the shaft (30) coaxially with the central axis of the lumen (See Fig. 2 and 3).  While the examiner agrees that Altshuler fails to show the position of the additional/separate fiber (82) within a shaft and relative Applicant has given no criticality or unexpected result to this configuration/arrangement, therefore the examiner considers it routine engineering/design choice.  Applicant is reminded that “the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art” MPEP 707.07(f).  Therefore, the examiner is substantially maintaining this rejection with an updated obviousness statement to address applicant’s amendments. 
Regarding the Fuller/Diao combination, applicant argues that Fig. 11 fails to show the claimed configuration of optical elements.  The examiner does not disagree with this statement.  However, when considering the other embodiments explicitly shown by Diao (Fig. 2 and Fig. 7) which clearly show a central fiber (coaxial with the central axis of the lumen) and at least one surrounding/offset fiber, the examiner contends that such an arrangement would be particularly obvious to a POSITA, especially when considering the Diao reference as a whole.  Therefore, the examiner is 
Furthermore, in order to advance prosecution, the examiner is including a third alternative rejection with a newly found piece of prior art (Kittrell) which explicitly teaches applicant’s claimed arrangement of a central emission fiber and offset sensing fibers; see new 103 rejection below.  Applicant is reminded that the structure of a fiber that emits light as compared to a fiber that collects light is the exact same; this is merely intended use of a fiber, therefore any fiber can be interpreted as a transmission and/or collection fiber.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the optical sensor included in the light-energy transmission cable (claims 21 and 25) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9, 10, 14, 21 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

 [Claims 21 and 25] There is nothing in applicant’s specification or drawings to suggest that a sensor is included in, i.e. inside/within, an optical fiber.  In fact, the specification makes it clear that the optical fiber merely serves to collect reflected light which is then taken to a different location so that the sensing/monitoring can actually be achieved. “More specifically, one light energy transmission cable 360 may serve as an emitter and another light energy transmission cable 360 may collect light reflected from tissue to serve as a detector, although other configurations may also be provided. Optical tissue property information collected by one or more of the light energy transmission cables 360 may be communicated to the light energy surgical generator (not shown) to enable monitoring of tissue treatment (Par 0042).  When reading this paragraph, a POSITA would readily understand that the fiber does not include a sensor, instead it merely collects reflected light and transmits it to a sensor that is coupled (in some manner) to the optical fiber, as is well understood in the art.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, 21 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claims 5 and 10] These claims continue to be indefinite, as pointed out in the Final rejection mailed 5/21/2020.  It is unclear what is structurally required to meet the scope of these claims. Specifically, what structural element (if any) are required to meet this limitation? The limitation “to enable detection of at least one optical property” (as recited in the independent claim) is intended use. Therefore, these claims which further limit the intended use become confusing, as it is unclear if this is merely further limiting the capability of the optical fiber or if additional structural element(s) are required to perform these functions. The examiner considers this nothing more than further limiting the intended use/capability of the optical fiber.


Furthermore, the limitation “is used to” creates additional indefiniteness issues, as it is seeming claiming a product and a process of use in the same claim; see MPEP 2173.05(p).  Specifically, when does infringement occur?  Does it occur when the device is actively used in the claimed manner or when a device is made that is capable of being used in the claimed manner?  The examiner contends that this claim relates solely to the capability of an optical fiber to collect reflected light from tissue.  This collected light is capable of being used to determine any number of tissue properties, none of which are actually required by the claims.
Again applicant is reminded that the structure of an optical fiber that collects reflected light as compared to a fiber that transmits light from a light source is the exact same.  A fiber is a fiber is a fiber, whether it is used to collect light or transmit light is not patentably significant in a device claim, as the structure is the exact same.  Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-5, 9, 10, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,968,033 to Fuller et al. further in view of US 6,015,404 to Altshuler et al. OR to US 2018/0243136 to Diao et al. OR US 4,648,892 to Kittrell et al. 
[Claim 1] Fuller discloses a tissue-treating portion of a surgical instrument (Figs. 1-2), comprising: a body (holder 14; including distal end 16 and opening 18) defining a cavity (bore 34) and a shaft (30) extending proximally from the cavity, the shaft defining a lumen and a central axis extending through the lumen of the shaft (inherent to any shaft/lumen; See Figs. 2 and 3); a light-energy transmissible sphere (“tissue contact member 20 is in the form of a spherical lens”) captured within the cavity such that a portion of the light-energy transmissible sphere protrudes from the body (“partially extends from opening 18”), the light-energy transmissible sphere capable of unlimited rotation in all directions relative to the body (“freely rotatable about all axes relative to the holder 16”); and a first light-energy transmission cable (fiber optic 22) extending through the lumen of the shaft coaxially with the central axis of the lumen the (Fig. 3 makes it clear that fiber 22 is coaxial with the center axis of the lumen/shaft 30) to a position spaced-apart from the light-energy transmissible sphere (as seen clearly in Fig. 2, the fiber 22 is spaced apart from the sphere 20), the light-energy transmission cable configured to transmit light energy (beam 40) to the light-energy transmissible sphere 
Fuller fails to explicitly at least one second light energy cable configured to receive light energy reflected from tissue through the light energy sphere to enable detection of at least one optical property of tissue.  Altshuler discloses a similar laser dermatological treatment device (Figs. 1, 3 and 4) that includes temperature feedback to improve safety of the laser treatment and prevent injuring the patient.  Altshuler specifically discloses an embodiment (Fig. 4) that includes an additional/separate optical fiber (82) that receives reflected light through lens (18).  It is noted that the examiner is interpreting lens (18) to be substantially equivalent/similar to the lens (contact member 20) of Fuller.  Similarly, Diao discloses a very similar laser treatment device with a ball lens located at the distal end (Fig. 11).  Furthermore, Diao discloses that an additional and different fiber can be added to any embodiment that is “suitable for receiving light for sensing purposes” (Par 0050).  Lastly, Kittrell discloses a similar laser treatment device (see for example Fig. 13A) and explicitly discloses “Light can be delivered to the tissue via one fiber, and the reflected light returned by means of the same or another ‘sensing’ fiber for spectroscopic or other forms of analysis.” (Col 4, lines 53-65; See also Figs. 21-24 and Col 19, lines 19-37).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include an additional/separate/second optical fiber for the purpose of detection of reflected light and feedback control, as taught by Altshuler, Diao and/or Kittrell, in the device taught by Fuller, as a known way/mechanism to provide detection of optical properties of tissue, 
Regarding the limitation of “the second light-energy transmission cable extending through the lumen along an axis spaced apart from the central axis of the lumen”, the examiner contends that first and foremost this configuration is an obvious design choice and/or rearrangement of parts that would be obvious for one of ordinary skill in the art to try, especially since applicant has no criticality or unexpected result for such a configuration/arrangement; MPEP 2144.04.  Specifically, the first fiber (as taught by Fuller) is already located coaxially to the central axis, therefore the most logical place to put a second/additional fiber is spaced apart from the fiber that is already located in the center. Second, Diao and Kittrell both explicitly teach such arrangements (see Figs. 2 and 7 of Diao, as well as Figs. 1A, 3, 11B of Kittrell).  Furthermore, the art as a whole, makes it clear that any fiber can be used as a detection/sensing fiber or an emission fiber.  Therefore, it would have been obvious to configure the first and second fibers taught by Fuller/Altshuler, Fuller/Diao or Fuller/Kittrell in a known configuration of optical fibers, specifically with a central fiber that is coaxial with the central axis of the lumen of the shaft and surrounding/offset fibers, commonly used in laser surgical applications, as explicitly taught by Diao and Kittrell. 
[Claim 2] Fuller discloses wherein the cavity of the body includes a pocket (see annotated Fig. 2 below) and a distal mouth (opening 18) in communication with the pocket, the light-energy transmissible sphere defining a diameter greater than a diameter of the distal mouth (shown as chord 43 in Fig. 2) and less than a diameter of the pocket (see annotated Fig. 2 below).  As seen in the annotated Fig. 2 below, the 

    PNG
    media_image1.png
    583
    883
    media_image1.png
    Greyscale

[Claim 3] As seen in Fig. 2, the fiber (22) extends to a position proximally spaced apart from the sphere.  The examiner contends that the second optical fiber (taught by Altshuler) would be implicitly positioned in the same location/position as the first fiber, 
[Claims 4] Fuller specifically discloses including additional fibers to deliver other beam shapes. This is considered a third/emitter optical fiber configured to transmit/emit light energy to the sphere. If applicant disagrees, then this is considered a mere duplication of parts and one of ordinary skill in the art would find it obvious to include as many optical fibers, as is desired to provide light for the specific condition/patient being treated; MPEP 2144.04 
[Claims 5 and 10] Based on the 112, 2nd rejections, the examiner considers the optical fiber (82, as taught by Altshuler and discussed above) to be a detector, as it is part of a detection system.  However, if applicant disagrees, see new 103 rejection below. 
[Claim 9] Fuller discloses a surgical instrument (Figs. 1 and 2), comprising: a shaft (elongated portion 26) including a distal end portion (holder 14 having a distal end 16) having a cavity (channel 30 and bore 36) defined therein, the cavity including a pocket (see annotated Fig. 2 above, and the rejection of claim 2) and a distal mouth (opening 18) in communication with the pocket; a light-energy transmissible sphere (20) disposed within the cavity, the light-energy transmissible sphere defining a diameter greater than a diameter of the distal mouth and less than a diameter of the pocket such that the light-energy transmissible sphere is captured within the pocket with a portion of the light-energy transmissible sphere extending through the distal mouth to protrude 
[Claims 21 and 25] Altshuler discloses a detector (80) and detector (88), either/both are considered an optical sensor. 

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller and Altshuler/Diao/Kittrell as applied to claim 1 above, and further in view of US 2007/0282404 to Cottrell.
nd above).  However, Cottrell in the same field of endeavor explicitly teaches that a fiber serves as a detector to detect optical properties (Par 0035).  This is the exact same wording/explanation used by applicant in their specification and therefore must be equivalent fiber structures.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Fuller and Altshuler/Diao/Kittrell, such that the fiber that receives reflected light for detection/sensing purposes is configured to serve as a detector, i.e. includes a detector, as this is a simple substitution of one known element for another to obtain predictable results. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller and Altshuler/Diao/Kittrell as applied to claim 9 above, and further in view of US 2009/0299236 to Pryor et al.
Fuller and Altshuler/Diao/Kittrell are discussed above, but fail to teach a control switch located on a handle.  For clarity, the examiner interprets any distal portion of the shaft (26) taught by Fuller to be a handle coupled to the shaft.  Furthermore, the examiner contends that inherently there must be some sort of control switch/button to at the very least turn the light source on/off, but Fuller fails to explicitly teach this inherent switch/button being located on the handle.  However, Pryor teaches a very similar light therapy/treatment device including a distal roller ball (108) through which light (110) is transmitted through (Fig. 1a).  Pryor teaches a handle (120) connected to a shaft (102), . 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792